       Case 1:20-cv-03496-LMM-JSA Document 8 Filed 12/02/20 Page 1 of 7




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA


Kandice Green,                                Case No.: 1:20-cv-03496-LMM-JSA

                 Plaintiff,

      vs.

General Revenue Corporation,

                 Defendant.

                              MOTION TO WITHDRAW

       NOW COMES Matthew J. Landreau, counsel for Plaintiff, and hereby

moves this Court for an order allowing him to withdraw as counsel of record for

Plaintiff in this matter.

       Undersigned counsel relies upon the accompanying brief in support of

his motion.

       WHEREFORE, Plaintiff’s counsel, Matthew J. Landreau, respectfully

requests this Court enter an order granting his withdrawal as counsel of record for

Plaintiff.

                               Certification of Counsel

       Matthew J. Landreau has resigned from Credit Repair Lawyers of America.

Plaintiff was notified of this resignation and of the undersigned’s intent to seek this
      Case 1:20-cv-03496-LMM-JSA Document 8 Filed 12/02/20 Page 2 of 7




relief. Credit Repair Lawyers of America has retained new counsel to represent

Plaintiff, who has filed a Notice of Appearance herein.


DATED: December 2, 2020.

                                Respectfully submitted,
                                By: /s/ Matthew Landreau
                                Matthew J. Landreau
                                Landreau Firm, LLC
                                5113 Sumter Ct.
                                Midland, GA 31820
                                706-341-8714(Phone)
                                Matt.landreau@gmail.com
      Case 1:20-cv-03496-LMM-JSA Document 8 Filed 12/02/20 Page 3 of 7




                                 Proof of Service

      I, Matthew J. Landreau, hereby state that on December 2, 2020, I served a
copy of the foregoing document upon all parties and counsel as their addresses
appear of record via the Court’s CM/ECF system.


            LOCAL RULE 7.1 CERTIFICATE OF COMPLIANCE
      I certify that the foregoing pleading filed with the Clerk of Court has been
prepared in 14-point Times New Roman font in accordance with Local Rule
5.1(C).

      Dated: December 2, 2020
      Case 1:20-cv-03496-LMM-JSA Document 8 Filed 12/02/20 Page 4 of 7




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA


Kandice Green,                                Case No.: 1:20-cv-03496-LMM-JSA

                 Plaintiff,

      vs.

General Revenue Corporation,

                 Defendant.

                               BRIEF IN SUPPORT OF
                              MOTION TO WITHDRAW

      On October 30, 2020, Matthew J. Landreau resigned from Credit Repair

Lawyers of America. In compliance with Bar Association guidelines, Mr. Landreau

notified Plaintiff of his resignation, advising Plaintiff had the option to remain with

Credit Repair Lawyers of America or move the case with Mr. Landreau. Plaintiff

chose to remain with Credit Repair Lawyers of America.

      Additionally, Credit Repair Lawyers of America retained new Georgia

counsel, Daniel Brennan, who has filed a Notice of Appearance herein.

      Mr. Landreau does not have access to the case file, other than Pacer, and does

not have access to the Plaintiff. Mr. Landreau has no authority to advise, consult or,

in any manner, act on behalf of the Plaintiff.

      MRPC 1.16 provides that a court may allow an attorney to withdraw from a

case if “withdrawal can be accomplished without material adverse effect on the
      Case 1:20-cv-03496-LMM-JSA Document 8 Filed 12/02/20 Page 5 of 7




interests of the client” and if “good cause for withdrawal exists.” MRPC

1.16(b)(6). In this case, Plaintiff, after being advised of Mr. Landreau’s resignation

from Credit Repair Lawyers of America has chosen to remain represented by Credit

Repair Lawyers of America. Additionally, new counsel for Plaintiff has filed a

Notice of Appearance herein, and Plaintiff’s rights will be protected by said counsel.

Further, as Mr. Landreau will have no access to Plaintiff nor possess any authority

to advise, consult, or, in any manner, act on behalf of Plaintiff, good cause

for the withdrawal exists in this matter. Therefore, undersigned counsel moves this

Court for an order allowing him to withdraw as counsel of record for Plaintiff.

      Pursuant to Local Rule 83.1(E)(2), more than fourteen (14) days has elapsed

since Mr. Landreau notified Plaintiff of his resignation.

      WHEREFORE, Plaintiff’s counsel, Matthew J. Landreau, respectfully

requests that this Court enter an order granting the requested withdrawal as counsel

of record for Plaintiff.

Dated: December 2, 2020.

                                 Respectfully submitted,

                                 /s/ Matthew J. Landreau
                                 Matthew J. Landreau 301329
                                 Landreau Firm, LLC
                                 5113 Sumter Ct.
                                 Midland, GA 31820
                                 (706) 341-8714
                                 Email – matt.landreau@gmail.com
Case 1:20-cv-03496-LMM-JSA Document 8 Filed 12/02/20 Page 6 of 7
      Case 1:20-cv-03496-LMM-JSA Document 8 Filed 12/02/20 Page 7 of 7




                                 Proof of Service



      I, Matthew J. Landreau, hereby state that on December 2, 2020 I served a

copy of the within pleading upon all counsel and parties as their addresses appear of

record via email through the court’s CM/ECF system.



                             /s/ Matthew J. Landreau
